Citation Nr: 0805219	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

The back issue comes to the Board of Veterans' Appeals  
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In January 2003, the RO denied the veteran's claim for 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  He subsequently perfected an appeal of that 
decision to the Board.  In a May 2005 rating decision, the RO 
granted service connection for PTSD, satisfying his appeal.  
See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

In a statement received in June 2005, the veteran stated "I 
request an increase for my Service Connection PTSD."  
Explaining his request, he reported that he had been 
hospitalized from May 2005 to June 2005 after being the 
victim of a physical assault.  He asserted that this incident 
triggered his PTSD.  

The Board finds that this statement is not a notice of 
disagreement with the rating assigned in the May 2005 
decision, but rather a new claim for an increased rating 
based on a recent event that the veteran contends caused his 
PTSD to worsen.  See Gallegos v. Principi, 283 F.3d 1309 
(Fed. Cir. 2002) (a notice of disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review).  

In a February 2006 rating decision, the RO denied his claim 
for an increased rating.  The claims file is absent for any 
evidence that the veteran has initiated an appeal of the 
February 2006 rating decision.  Therefore, the matter of a 
higher rating for PTSD is not presently before the Board

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. § 5103 and implemented in part in 38 
C.F.R. § 3.156, requires that VA provide a claimant with 
certain notice upon receipt of a claim for VA benefits.  This 
notice applies to claims to reopen previously denied claims.  
Indeed, the Court of Appeals of Veterans Claims has provided 
guidance on the content of such notice.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

A review of the claims file reveals that the veteran has been 
provided with no VCAA notice with regard to his claim 
currently on appeal to the Board.  On remand, the veteran 
must be provided with VCAA notice.  From the record, the last 
final disallowance of the veteran's claim, prior to the 
decision on appeal, was in January 2002, when his claim was 
denied for failure to submit new and material evidence.  
Going back to the last decision on the merits, new and 
material evidence would be evidence of a relationship between 
a current back disorder and an injury or event during 
service.  Thus, VCAA notice must inform him that his claim 
cannot be reopened unless VA receives evidence that is not 
cumulative or redundant of evidence already of record prior 
to the January 2002 decision and evidence that tends to show 
a nexus, or etiological relationship, between his service and 
a current back disorder.  

VA must also provide the veteran with notice as to what 
evidence is needed to substantiate his underlying claim, his 
and VA's respective duties in obtaining evidence, how 
disability ratings and effective dates are assigned in the 
event that his claim is granted, and request that he submit 
any evidence or information in his possession relevant to his 
claim.  

After allowing the veteran a sufficient time to respond to 
the notice, his claim must be readjudicated because a 
readjudication following post initial adjudication will cure 
the present defect.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the AOJ) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or a supplemental statement of the case (SSOC) is 
sufficient to cure a timing defect).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter that satisfies the 
requirements of 38 U.S.C.A. § 5103, 38 
C.F.R. § 3.156(a), Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and Kent v. 
Nicholson, 20 Vet. App. 1 (2007).  This 
letter should (1) describe what new and 
material evidence is under the current 
standard set forth in 38 C.F.R. § 3.156(a) 
(2007); (2) notify the veteran of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial on 
the merits (lack of a nexus, or 
etiological relationship, between a post-
service back disorder and an event, 
injury, or disease during service); (3) 
notify the veteran of the evidence 
required to substantiate the underlying 
claim for service connection for a back 
disorder; (4) tell the veteran how VA 
assigns disability ratings and effective 
dates; (5) explain VA's and the veteran's 
duties in obtaining evidence; and (6) 
request that he submit any evidence or 
information in his possession to VA.  

2.	After allowing the veteran and his 
representative the appropriate time to 
respond, readjudicate the claim to reopen 
for a back disorder.  If the disposition 
remains unfavorable to the veteran, 
furnish the veteran and his representative 
with another SSOC and afford the 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



